IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2017-CP-00015-COA

THOMAS MATNEY A/K/A THOMAS PAUL                                             APPELLANT
MATNEY A/K/A TOM PAUL MATNEY

v.

STATE OF MISSISSIPPI                                                          APPELLEE

DATE OF JUDGMENT:                          12/13/2016
TRIAL JUDGE:                               HON. JOHN HUEY EMFINGER
COURT FROM WHICH APPEALED:                 RANKIN COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    THOMAS MATNEY (PRO SE)
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: KATY T. GERBER
NATURE OF THE CASE:                        CIVIL - POST-CONVICTION RELIEF
DISPOSITION:                               AFFIRMED - 01/30/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., BARNES AND FAIR, JJ.

       GRIFFIS, P.J., FOR THE COURT:

¶1.    Thomas Matney appeals the “deni[al] and dismiss[al]” of his motion for post-

conviction collateral relief (PCCR). We find no error and affirm.

                        FACTS AND PROCEDURAL HISTORY

¶2.    Matney entered a plea of guilty to two counts of burglary of a dwelling house. Matney

was subsequently sentenced to serve twenty-five years in Count I, and twenty-five years in

Count II, with said sentences to run consecutively, provided that when he has served fifteen

years in Count II, he shall be released and placed on five years of post-release supervision.

Matney was ordered to pay restitution in the amount of $200, courts costs in the amount of
$421.50, and a fine of $1,000.

¶3.    Matney filed a PCCR motion, and later filed a supplement to his motion. The motion

was subsequently “denied and dismissed” by the circuit court. Matney now appeals and

argues he received ineffective assistance of counsel.

                                 STANDARD OF REVIEW

¶4.    We review a circuit court’s denial or dismissal of a PCCR motion for abuse of

discretion. Wallace v. State, 180 So. 3d 767, 769 (¶7) (Miss. Ct. App. 2015). However,

questions of law are reviewed de novo. Id.

                                        ANALYSIS

¶5.    To prove ineffective assistance of counsel, Matney must show: (1) his counsel’s

performance was deficient, and (2) the deficient performance prejudiced his defense.

Strickland v. Washington, 466 U.S. 668, 687 (1984). There is “a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance.” Id. at

689. To overcome this presumption, Matney “must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Id. at 694.

¶6.    Matney asserts he was shown a plea petition that “informed [him] that Counts I and

II would be run together” and “that he would be given a 25 year sentence.” Because he

“agreed that this was an acceptable plea offer,” Matney signed the petition. Matney now

claims that the “plea agreement was breached” and that his “counsel was ineffective in

failing to inform [him] that the sentence he read and signed for 25 years changed to 40



                                             2
years.” Matney further claims that “he would not have entered a plea of guilty had he been

properly advised that he would receive a 40 year prison term.” However, the record clearly

shows Matney was advised of the minimum and maximum sentences and understood that he

could receive a sentence up to the maximum authorized by law.

¶7.    The plea petition, which was read and signed by Matney, advised that his plea was an

“open plea” and that if he pled guilty, he could be sentenced to a minimum of three years or

a maximum of twenty-five years on each count. The plea petition further advised that “any

sentence [he] receive[d] [wa]s up to the [c]ourt,” and “that the [c]ourt [wa]s not required to

carry out any understanding made by [Matney] and [his] attorney with the [d]istrict

[a]ttorney.”

¶8.    Additionally, the plea-hearing transcript shows Matney was advised of the minimum

and maximum sentences and understood that the circuit court would impose the sentence.

Specifically, during the plea hearing, the following exchange occurred:

       COURT:        Mr. Matney, I’m now advised by [defense counsel] by the
                     petition that you filed that you now wish to enter open pleas in
                     Cause Number 27002 to burglary of a dwelling house in Counts
                     I and II, an open plea, but not as a habitual offender.

       ....

       COURT:        You finished eight years of school and you’re able to read and
                     write; is that correct?

       MATNEY:       Yes, sir.

       ....

       COURT:        Did you read and sign your petition to enter a plea of guilty?



                                              3
MATNEY:   Yes, sir.

COURT:    Do you understand everything in the petition?

MATNEY:   Yes, sir.

COURT:    Is everything in this petition true and correct?

MATNEY:   Yes, sir.

....

COURT:    Do you understand the minimum and maximum punishment[s]
          that could be imposed for each of the crimes that you’re offering
          to plead guilty to?

MATNEY:   Yes, sir.

COURT:    The minimum period of incarceration is three years. The
          maximum period of incarceration is 25 years . . . .

COURT:    So if I were to impose these sentences to run consecutively,
          you’d be looking at a minimum period of incarceration of six
          years, a maximum period of incarceration of 50 years . . . . Do
          you understand that?

MATNEY:   Yes, sir.

....

COURT:    Do you understand that this is an open plea which means that I
          will order a presentence[-]investigation report, I’ll hear — we’ll
          come back into court and we’ll go over that report, I’ll hear
          anything you have to say[;] I’ll hear whatever the State has to
          say and then I’ll impose a sentence that I believe is appropriate
          up to the maximum authorized by law[,] which in this case
          would be 50 years. Do you understand that?

MATNEY:   Yes, sir.

COURT:    And knowing that do you still wish to go forward with your
          plea?

                                  4
       MATNEY:       Yes, sir.

       ....

       COURT:        Do you have any questions about your rights or any questions
                     about the crimes that you’re offering to plead guilty to?

       MATNEY:       No, sir.

       COURT:        Because the bottom line is, it’s not too late at this point to skip
                     this hearing and proceed to trial, but it will be once I accept your
                     pleas of guilty. So before I do that I need to make sure this is
                     what you want to do. Do you want to plead guilty?

       MATNEY:       Yes, sir.

       COURT:        Any questions about that?

       MATNEY:       No, sir.

¶9.    The record shows Matney was advised of and understood the nature of the charges

against him, the minimum and maximum sentences for each charge, and the consequences

of pleading guilty. Moreover, Matney was advised that his pleas were “open plea[s]” and

that the circuit court would impose an appropriate sentence “up to . . . 50 years.” Matney

voluntarily entered his guilty pleas with the knowledge and understanding of the same. Thus,

Matney’s argument that he was not properly advised of a possible forty-year sentence fails.

¶10.   Additionally, Matney claims his counsel was ineffective “for not objecting to the

[circuit] court’s sentence.” However, the record shows Matney was advised and understood

that his sentence was up to the circuit court. Moreover, the sentence imposed by the circuit

court was within the statutory parameters. Simply because Matney does not agree with the

sentence does not mean his counsel was ineffective, nor does it warrant PCCR.

                                              5
                                     CONCLUSION

¶11.   Matney has failed to show that his counsel’s performance was deficient, and that the

alleged deficiency prejudiced his defense. Additionally, Matney has failed to show that, but

for counsel’s errors, the result of the proceeding would have been different. Accordingly,

Matney’s claim of ineffective assistance of counsel fails. We therefore affirm the circuit

court’s judgment, which “denied and dismissed” Matney’s PCCR motion.

¶12.   AFFIRMED.

    LEE, C.J., IRVING, P.J., BARNES, CARLTON, FAIR, WILSON, GREENLEE,
WESTBROOKS AND TINDELL, JJ., CONCUR.




                                             6